IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                                No. 99-51083

                            Summary Calendar


VICKIE CROSS,
                                                 Plaintiff-Appellant,

                                   versus

KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,
                                        Defendant-Appellee.




            Appeal from the United States District Court
                  For the Western District of Texas
                       USDC No. A-98-CV-750- SS

                                June 29, 2000


Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Vickie Cross appeals the Commissioner's denial of Social

Security disability benefits. The administrative law judge ("ALJ")

found that Cross was not entitled to benefits, and the Appeals

Council denied Cross' request for review, making the ALJ's decision

the final decision of the Commissioner.             Cross sought judicial

review,   and   the   parties   consented   to    try   the   case   before   a

magistrate judge, who affirmed the Commissioner's decision to deny

benefits.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Cross argues that she has been unable to work since August 13,

1993,     due    to     multiple     chemical     sensitivity      disorder     and

psychological impairment.           She maintains that the magistrate judge

erred in affirming the Commissioner's decision that Cross is not

entitled to disability benefits because she is able to perform past

relevant    work.           Specifically,      Cross   asserts     that   the   ALJ

disregarded evidence that she is unable to work because of her

sensitivity to chemicals in the any workplace where her past

relevant work could be performed.

     We review the Commissioner's denial of benefits to determine

whether it is supported by substantial evidence and the proper

legal standards were used to evaluate the evidence.                  See Falco v.

Shalala, 27 F.3d 160, 162 (5th Cir. 1994). Substantial evidence is

more than a scintilla and less than a preponderance, relevant and

sufficient for a reasonable mind to accept as adequate to support

the conclusion.        See id.     We may not reweigh the evidence but must

examine    the    record     to   determine     whether   substantial     evidence

supports the Commissioner's decision.              See Bowling v. Shalala, 36
F.3d 431, 434 (5th Cir. 1995).

     In    determining        whether    an    individual     is   disabled,    the

Commissioner uses a five-step sequential evaluation, considering

whether:    (1)       the   individual    is    working     presently,    (2)   the

individual has a severe impairment, (3) the impairment is listed in

or equivalent to an impairment listed in the appendix to the

regulations, (4) the impairment prevents her from performing past

relevant work, and (5) the individual can perform substantial


                                          2
gainful   employment      available      in   the    national   economy.    See

Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994).                     The

claimant bears the burden of proof on the first four steps, and if

she offers such proof, the government bears the burden of proof on

the final step.       See id.   An unfavorable finding on any of the five

steps ends the analysis against the claimant.              See id.

     The ALJ followed these steps in reaching his conclusion, and

we agree that there was substantial evidence to support the ALJ's

decision.     There was expert medical and vocational evidence from

which the ALJ could reasonably conclude that Cross' sensitivity to

chemicals was not severe and would not prevent her from performing

past relevant work.       There was expert medical testimony that tests

of Cross' physical condition did not            substantiate her complaints.

A vocational expert testified that Cross could work in an office

environment.      Finally, there was expert medical testimony and

medical     reports    which    showed       that,   although   Cross   suffers

psychological impairments, her mental condition is not severe

enough to prevent her from working.            The ALJ's decision shows that

he did not disregard evidence that Cross believed would support her

contentions, as Cross asserts.

     Since the ALJ's decision comports with the relevant legal

standards and is supported by substantial evidence, we affirm the

denial of benefits.

     AFFIRMED.




                                         3